Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered May 12, 2010, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the complaint as to plaintiff Gloria *647Dunn’s claim under the 90/180-day category, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint in its entirety.
Defendants demonstrated the absence of factual issues with respect to plaintiffs 90/180-day claim, by submitting plaintiffs deposition testimony, wherein she testified that she was confined to her home for approximately one month, and that she missed about one month of work (see McCree v Sam Trans Corp., 82 AD 3d 601 [2011]). That plaintiff returned to work for an additional two months, on a reduced work schedule, fails to raise a triable issue of fact as to whether she sustained a 90/180-day injury (see Linton v Nawaz, 62 AD3d 434, 443 [2009], affd on other grounds 14 NY3d 821 [2010]). Concur — Gonzalez, RJ., Mazzarelli, Richter, Manzanet-Daniels and Román, JJ.